DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 12/04/2020, claims 1-19 are pending; claims 14-19 remain withdrawn from consideration.
Claims 1-17 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites limitations:
“a drive unit rotationally driving the feeding rotor”;
“ a supply system supplying the element bodies to the corresponding holding grooves”
“a treatment device treating each of the element bodies at a treatment position”;
The claim limitation(s) uses a generic placeholders “drive unit”, “feeding system”, “supply system”, and “treatment device” that are coupled with functional languages “rotationally driving…”, “supplying the element bodies…”, “treating each of the element body…” without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by a structural modifiers.  

With regards to the corresponding structure of the claimed “drive unit”, Applicant’s Specification, par. 0094 recites: “a motor 40 serving as a drive unit for rotationally driving the feeding rotor 20”. Therefore, the motor is interpreted to cover the corresponding structure of the claimed drive unit.
With regards to the corresponding structure of the claimed “supply system”,
Applicant’s Specification, par. 0078 recites: “a treatment apparatus 10 includes a part feeder 11 serving as a supply system”. Therefore, the part feeder 11 is interpreted as the supply system.
With regards to the corresponding structure of the claimed “treatment device”,
Applicant’s Specification, par. 0016 recites “the above treatment apparatus includes a photographing system … “, 
Para.0188 recites: “the treatment apparatuses 10 and 100 may be configured to treat the element body 71 by using a device other than a laser treatment device, as the laser device 13. For example, a device for applying liquid or resin by using a jet dispenser may be used. “
Para.0190 recites: “a device for performing each inspection corresponds to a treatment device”
Therefore, the above device(s) (photographing system, laser, a device for applying liquid or resin, and/or inspection device) is interpreted as the claimed treatment device.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 2002/0023506 A1, previously cited) in view of Naoki (JP2006306569A, Original document and English Translation are attached)
Regarding claim 1, Miyamoto discloses
A treatment apparatus (electronic part transport device, see fig.1 and abstract) that treats element bodies constituting electronic components (electronic parts C, see figs.6-11), the treatment apparatus (electronic part transport device, see fig.1) comprising: 
a feeding system (parts feeder 10, see fig.1) including a feeding rotor (rotor 20, see fig.1) that is rotatably supported, and a drive unit (driving motor 24, see fig.1) rotationally driving the feeding rotor (see para.0051), wherein the feeding rotor (rotor 20, see fig.1) has a plurality of holding grooves (recesses 25, see fig.6) to hold the element bodies (electronic parts C, see figs.6-11), and the plurality of holding grooves (recesses 25, see fig.6) are disposed at equal angular intervals in an edge portion of the feeding rotor ((rotor 20, see fig.6) along a circumferential direction of the feeding rotor (see fig.6, wherein the recesses 25 disposed at equal angular intervals in the edge portion of the rotor 20 along a circumferential direction of the rotor 20), (parts feeder 10, see fig.1) feeds the element bodies (electronic parts C, see figs.6-11) held in the corresponding holding grooves (recesses 25, see fig.6); 
a supply system (hopper 16, see fig.1 and para.0050, wherein the hopper 16 contains the electronic parts C to supply to the recesses 25) supplying the element bodies (electronic parts C, see fig.6) to the corresponding holding grooves (recesses 25, see fig.6); 
a treatment device  (turntable 3, see figs.1-6. Para. 0048 recites: “The inspection apparatus comprises a turntable 3”. Therefore, the turn table 3 is a part of the inspection device; and see fig.4, the turntable 3 treats each of the electronic parts C at the corresponding recess 25 where the electronic part(s) C located) treating each of the element bodies (electronic parts C, see fig.6) at a treatment position (see fig.4, corresponding recess 25 where the electronic parts C are located); and 
However, Miyamoto does not explicitly disclose a controller controlling the feeding system so as to feed each of the element bodies to the treatment position by rotationally driving the feeding rotor, and controlling the treatment device so as to treat each of the element bodies being fed, 
wherein each respective holding groove is formed so as to hold each respective element body such that, when parts of two adjacent side faces of the respective element body are in contact with the respective holding groove, two side faces of the respective element body parallel to the two adjacent side faces project from the respective holding groove. 
Nevertheless, Miyamoto discloses a controller (para.0051 recites: “A rotation axis 23 of the distributing rotor 20 is linked with a driving motor 24, such as a servomotor. The distributing rotor 20 is intermittently rotated at a fixed pitch and at four times the pitch speed of the turntable 3”. There must be a control system in this invention, wherein the control system is connected to the motor 24, rotation axis 23 to supply power and control the rotation of the rotor 20 at the fixed pitch and at four times the pitch speed of the turntable) controlling the feeding system (part feed 10, see fig.1. The control system provides energy and control operation of the part feed 10) so as to feed each of the element bodies (each of the electronic parts C) to the treatment position (see fig.4, corresponding recess 25 where the electronic parts C are located) by rotationally driving the feeding rotor (para.0051-0054), and controlling the treatment device (turntable 3, see figs.1-6. There must be a controller to control the rotation of the rotor and the turntable 3) so as to treat each of the element bodies (each of the electronic parts C, see fig.6) being fed (see fig.4 and see para.0049, 0051, 0054, and 0056). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include a control system in the Miyamoto, such that the control system controlling the feeding system so as to feed each of the element bodies to the treatment position by rotationally driving the feeding rotor, and controlling the treatment device so as to treat each of the element bodies being fed as shown in figure 6, Miyamoto. Doing so allow to supply energy to the device and control the rotational operation of the rotor and other components.
In addition, Naoki discloses a work conveyor capable of reliably and continuously conveying very small works such as chips to be mounted on a circuit substrate and simple in operation at low cost, comprising:
each respective holding groove (V-shaped groove of the suction portion 61a, see figs.7a-c and figs.8a-c) is formed so as to hold an element body (work 100, see figs.7a-b and 8a-c) such that, when parts of two adjacent side faces (surfaces E and F, see figs.8b) of the respective element body (work 100, see figs.7a-b and 8a-c) are in contact with the respective holding groove (V-shaped groove of the suction portion 61a, see figs. 7a and 8b), two side faces of the respective element body (surfaces A and D of the work 100, see figs.8b) parallel to the two adjacent side faces (surfaces E and F, see figs.8b) project from the respective holding groove (V-shaped groove of the suction portion 61a, see figs. 7a and 8b). 

    PNG
    media_image1.png
    434
    321
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    441
    280
    media_image2.png
    Greyscale

Figures 7-8 of Naoki

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structure(s) and position of the recesses 25 and electronic parts C in Miyamoto to include the teachings as taught by Naoki, such that each respective holding groove is formed so as to hold each respective element body such that, when parts of two adjacent side faces of the respective element body are in contact with the respective holding groove, two side faces of the respective element body parallel to the two adjacent side faces project from the 
Regarding claim 2, Miyamoto further discloses each element body has a rectangular parallelepiped shape (see fig.9).
However, Miyamoto does not explicitly disclose each element body has a rectangular parallelepiped shape having the two adjacent side faces in contact with the respective holding groove, the two side faces that project from the respective holding groove, and two end faces orthogonal to the two adjacent side faces in contact with the respective holding groove and the two side faces that project from the respective holding groove, and the controller controls the treatment device so as to treat at least one of the two side faces that project from the respective holding groove and the two end faces.  
Nevertheless, Naoki further discloses an element body (work 100, see fig.8a) has a rectangular parallelepiped shape (see fig.8a) having the two adjacent side faces  (surfaces E and F, see figs.8b) in contact with the respective holding groove (V-shaped groove of the suction portion 61a, see figs. 7a and 8b), the two side faces (surfaces A and D of the work 100, see figs.8b) that project from the respective holding groove (V-shaped groove of the suction portion 61a), and two end faces (surfaces A and B, see fig.8a) orthogonal to the two adjacent side faces (surfaces E and F, see figs.8b) in contact with the respective holding groove (V-shaped groove of the suction portion 61a, see figs. 7a and 8b) and the two side faces (surfaces A and D of the work 100, see figs.8b) that project from the respective holding groove (V-shaped groove of the suction portion 61a), and the controller (controller of the system) controls the treatment device (disc 60b, see fig.6) so as to treat at least one of the two side faces (surfaces A and D of the work 100, see figs.8c) that project from the respective holding groove (V-shaped groove of the suction portion 61a) and the two end faces (surfaces A and B, see fig.8a. See para.0007, lines 70-79).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the position of the workpiece(s) on the groove(s) and the controller as taught by Naoki in Miyamoto, such that each element body has the rectangular parallelepiped shape having the two adjacent side faces in contact with the respective holding groove, the two side faces that project from the respective holding groove, and two end faces orthogonal to the two adjacent side faces in contact with the respective holding groove and the two side faces that project from the respective holding groove, and the controller controls the treatment device so as to treat at least one of the two side faces that project from the respective holding groove and the two end faces.  Doing so allows to transfer the workpiece(s) in the inspection system easily.
Regarding claim 3, Miyamoto further discloses the controller system (control system of the device) controls the feeding system (parts feeder 10, see fig.1) so as to stop the feeding rotor at every angle at which each respective holding groove is formed (“The distributing rotor 20 is intermittently rotated at a fixed pitch” and see fig.6, wherein the electronic parts C are aligned and supplied by the parts feeder 10, can be distributed into the recesses 25. Therefore, it is clear to see that at every recess 25, the rotor 20 stops by to receive the electronic part C, see para.0051), and controls the treatment device (linear feeder 15, see fig.6) so as to treat the respective element body stopped at the treatment position (position where the electronic parts C distributed into the recesses 25, see fig.6).  
Regarding claim 4, Miyamoto discloses substantially all the claimed limitations as set forth.
However, Miyamoto does not explicitly disclose the feeding rotor is supported to be able to vertically rotate by having a rotating shaft supported horizontally, an outer peripheral surface of the feeding rotor is supported with a support portion extending along a circumferential direction of the feeding rotor, each of the holding grooves is provided in an outer peripheral surface of the support portion, and is formed so as to extend along a direction parallel to the rotating shaft of the feeding rotor, and the support portion is formed such that the end faces of each respective element body held in each respective holding groove
Nevertheless, Naoki further discloses the feeding rotor (vertical foil 60a, see fig.6) is supported to be able to vertically rotate by having a rotating shaft (shaft of the vertical foil 60a, see fig.6) supported horizontally (see fig.6), 

    PNG
    media_image3.png
    467
    426
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    395
    623
    media_image4.png
    Greyscale

Annotated figures 7-8 of Naoki
an outer peripheral surface of the feeding rotor (peripheral surface of the vertical foil 60a, see fig.6) is supported with a support portion (see annotated fig.7b above) extending along a circumferential direction of the feeding rotor (vertical foil 60a, see figs.6-7), each of the holding grooves  (V-shaped groove of the suction portion 61a, see figs.7a-c and figs.8a-c) is provided in (see annotated fig.7b above), and is formed so as to extend along a direction parallel to the rotating shaft of the feeding rotor (shaft of the vertical foil 60a, see fig.6), and the support portion (see annotated fig.7b above) is formed such that the end faces (surface A and C) of each respective element body (work 100) held in each respective holding groove (V-shaped groove of the suction portion 61a) project from the support portion (see annotated fig.7b above) in a direction parallel to the rotating shaft of the feeding rotor (shaft of the vertical foil 60a).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotor in Miyamoto to include the teachings as taught by Naoki, such that the feeding rotor is supported to be able to vertically rotate by having a rotating shaft supported horizontally, an outer peripheral surface of the feeding rotor is supported with a support portion extending along a circumferential direction of the feeding rotor, each of the holding grooves is provided in an outer peripheral surface of the support portion, and is formed so as to extend along a direction parallel to the rotating shaft of the feeding rotor, and the support portion is formed such that the end faces of each respective element body held in each respective holding groove
Regarding claim 5, Miyamoto further discloses the feeding rotor (rotor 20, see fig.1) is supported to be able to horizontally rotate (see fig.1, wherein the rotor 20 is rotatable on the surface of the table 22) by having a rotating shaft (rotation axis 23, see fig.1) supported vertically, a top face of the feeding rotor (top face of the rotor 20, see fig.1) is supported with an annular support portion (portion of the rotor 20, next to the recesses 25. See support portion in annotated fig. 6 below) extending along a circumferential direction of the feeding rotor (circumferential direction of the rotor 20, see fig.6), each respective holding groove (each of the recesses 25, see fig.6) is provided in a top face of the support portion, and is formed so as to extend in a radial direction of the feeding rotor, and the support portion (portion of the rotor 20, next to the recesses 25) is formed such that one of the two end faces of each respective element body  (one end of the electronic part C, see fig.6) held in each respective holding groove (each of the recesses 25, see fig.6) projects radially inward from the support portion, and the other of the two end faces (the other end of the electronic part C) projects radially outward from the support portion (portion of the rotor 20, next to the recesses 25. See support portion in annotated fig. 6 below).
  
    PNG
    media_image5.png
    410
    671
    media_image5.png
    Greyscale

Annotated fig.6 of Miyamoto
Regarding claim 12, Miyamoto further discloses the element body (electronic parts C, see figs.6 and 9) includes a shank (middle portion of the electronic part C, see annotated fig.9 below), a first flange (Ca portion, see fig.9) connected to one end of the shank (one end of the middle portion of the electronic part C, see annotated fig.9 below), and a second flange (Cb portion, see fig.9) connected to the other end of the shank (other end of the middle portion of the electronic part C, see annotated fig.9 below), each of the flanges (each of the Ca and Cb portions, see annotated fig.9 below) has a first side face (see first side face in annotated fig.9 below), a second side face (see second side face in annotated fig.9 below) provided with one end connected to one end of the first side face (see first side face in annotated fig.9 below), a third side face (see third side face in annotated fig.9 below) provided with one end connected to the other end of the first side face (see first side face in annotated fig.9 below), a fourth side face (see fourth side face in annotated fig.9 below) connected to both of the other end of the second side face  (see second side face in annotated fig.9 below) and the other end of the third side face (see third side face in annotated fig.9 below), and an end face (see end face in annotated fig.9 below) connected to all of the first side face, the second side face, the third side face, and the fourth side face (see first, second, third, fourth sides in annotated fig.9 below), 
each respective holding groove (recess 25, see figs.1-6) has a first holding face (face of the recess 25 where is in contact with the side face of the electronic part in fig.9) to be in contact with the first side face (see first side face in annotated fig.9 below) of each respective flange (each of the Ca and Cb portions), and a second holding face (other side face of the recess 25 where is in contact with another face of the electronic part C) to be in contact with the second side face of each of the flange (see second side face in annotated fig.9 below. Because the electronic parts C are distributed inside the recesses; therefore, at least one side of the electronic part Care in contact with the recess 25), and the controller (control system of the device) controls the treatment device (turntable 3, see figs.1-6) so as to treat at least one of the third side face, the fourth side face, and the end face of at least one of the two flanges (one of the side surfaces of Ca or Cb portion, see annotated fig.9 below).    

    PNG
    media_image6.png
    466
    643
    media_image6.png
    Greyscale

Annotated figure 9 of Miyamoto

Regarding claim 13, Miyamoto further discloses the feeding system (parts feeder 10, see fig.1) is configured to suction at least one of the respective flanges of the respective element body (Ca or Cb portion of the electronic part C, see fig.9) held in each respective holding groove (recess 25, see fig.6. para.0052 recites: “air suction may be supplied via an air vent 26 which is formed on the inner side of the recess 25, as shown in FIG. 7”).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Naoki as applied to claim 1 above, and further in view of JP2012074570A, hereinafter ‘570, previously cited
Regarding claim 6, Miyamoto/Naoki discloses substantially all the claimed limitations as set forth.
However, Miyamoto/Naoki does not explicitly disclose a photographing system photographing each respective element body and the feeding rotor at a predetermined inspection position, wherein the controller grasps a position of each respective element body on the basis of a photographed result of the photographing system, and corrects a position at which the treatment device treats each respective element body, in accordance with the grasped position of each respective element body.  
Nevertheless, ‘570 discloses an apparatus for manufacturing an electronic component mounting body capable of suppressing the occurrence of a defective mounting body by correcting a positional shift generated in the electronic component, comprising:
a photographing system (CCD camera Ca2, see fig.2) photographing each respective element body (IC chip Ch, see fig.2) and the feeding rotor (roller 22, see fig.2) at a predetermined inspection (“the CCD camera Ca2 provided outside the diameter of the synchronizing roller 22 images the IC chip Ch”, lines 247-250), wherein the controller (“position adjusting motor” or correction unit 23, see line 249) grasps a position of each respective element body (position of the IC chips, see fig.2) on the basis of a photographed result of the photographing system (see lines 244-254), and corrects a position at which the treatment device treats each respective element body, in accordance with the grasped position of each respective element body (The correction unit 23 of the present embodiment is for correcting the positional deviation of the IC chip Ch based on the images from the camera Ca2, see lines 244-254).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging means in the combo of Miyamoto and Naoki to include the photographing system photographing each respective element body and the feeding rotor at a  controller grasps a position of each respective element body on the basis of a photographed result of the photographing system, and corrects a position at which the treatment device treats each respective element body, in accordance with the grasped position of each respective element body as taught by ‘570.  Doing so allows to correct positional deviation of the electrical parts using the camera.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Naoki as applied to claim 1 above, and further in view of Cohen el. (US 3622742, previously cited)
Regarding claim 7, Miyamoto/Naoki further discloses the element bodies are ceramic elements (para.0053 recites: “the electronic parts C are ceramic capacitors”) having an external electrode formed on a surface of each respective element body (para.0047 recites: “Each electronic part C has electrodes Ca and Cb formed at both ends in the longitudinal direction”).
However, Miyamoto/ Naoki does not explicitly disclose the treatment device is a laser treatment device that locally heats a surface of each respective ceramic element to reduce resistance in a part of each respective ceramic element.  
Nevertheless, Cohen discloses a laser machining apparatus, comprising:
the treatment device (machining beam 13 generated by a laser 14, see fig.1) is a laser treatment device that locally heats a surface of the ceramic element (ceramic substrate 12, see fig.1) to reduce resistance in a part of the ceramic element (ceramic substrate 12, see fig.1).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the laser treatment device as taught by Cohen into the combo Miyamoto and Naoki, such that the laser treatment device that locally heats a surface of each respective ceramic element to reduce resistance in a part of each respective ceramic element. Doing so allows to vaporize part of the metal film on the substrate to form a pattern of the circuit effectively (see claim 1 of Cohen). 
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Naoki as applied to claims 1-2 above, and further in view of Yoshihiko (JP2002326059A, previously cited)
Regarding claims 8-11, Naoki further discloses plurality of imaging means configured to take images of surfaces A-F of the work 100 (see para.0007).
However, Miyamoto/Naoki does not explicitly disclose the treatment device includes a first treatment device configured to treat one of the two side faces that project from the respective holding groove, a second treatment device configured to treat the other of the two side faces that project from the respective holding groove, and a third treatment device and a fourth treatment device, configured to treat the corresponding two end faces as recited in claim 8;  
the controller controls one of either the first treatment device or the second treatment device, the third treatment device, and the fourth treatment device, so as to treat one side face and two end faces of each respective element body as recited in claim 9;
the controller
wherein treatment positions at which the corresponding first to fourth treatment devices treat each respective element body are set depending on a rotation direction of the feeding rotor as recited in claim 11.  
Yoshihiko discloses a micro object inspection apparatus for inspecting the appearance and dimensions of a micro object such as a capacitor chip, comprising:
the treatment device (cameras 6A-6F, see figs. 1-8) includes a first treatment device (camera 6C) configured to treat one of the two side faces that project from the respective holding groove (surface of the workpiece W that project from the respective holding groove 1a, see figs.3-5), a second treatment device (camera 6D) configured to treat the other of the two side faces that project from the respective holding groove (surface of the workpiece W that project from the respective holding groove 1a, see figs.3-5), and a third treatment device and a fourth treatment device (cameras 6E and 6F), configured to treat the corresponding two end faces (front and back of the workpiece, see para.0039) as recited in claim 8;
the controller (the inspection apparatus can control the operation of the cameras, see para.0039) controls one of either the first treatment device or the second treatment device, the third treatment device, and the fourth treatment device (one of the cameras 6C-F), so as to treat one side face and two end faces of each respective element body (front and back of the workpiece, see para.0039) as recited in claim 9;
the controller (the inspection apparatus can control the operation of the cameras, see para.0039) controls the first treatment device or the second treatment device (camera 6A or 6B, see figs.1-8) on the basis of a photographed result of the photographing system so as to treat a side face corresponding to the controlled treatment device (see para.0050: “The images of the six surfaces of the workpiece W captured in this way are used for the appearance inspection.” Para.0051 recites:” all the images captured for each surface of the work W are determined, and even one surface has abnormal appearance. If defective”) as recited in claim 10;
positions recording by the cameras) at which the corresponding first to fourth treatment devices (cameras 6A-F, see figs.1-8) treat each respective element body (work W, see figs.1-8) are set depending on a rotation direction of the feeding rotor ( rotary table 2, see figs.1-8. When the table rotates, the positions recording by the cameras 6A-F will change depending on the rotation direction of the table) as recited in claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Miyamoto to include the treatment device includes the cameras as taught by Yoshihiko, such that the treatment device includes a first treatment device configured to treat one of the two side faces that project from the respective holding groove, a second treatment device configured to treat the other of the two side faces that project from the respective holding groove, and a third treatment device and a fourth treatment device, configured to treat the corresponding two end faces as recited in claim 8;  the controller controls one of either the first treatment device or the second treatment device, the third treatment device, and the fourth treatment device, so as to treat one side face and two end faces of each respective element body as recited in claim 9; the controller.


Response to Arguments
Rejections Under 35 U.S.C. § 112: the new amendment filed 12/04/2020 has overcome the previous rejections. The 112(b) Rejections are withdrawn.
Rejections Under 35 U.S.C. § 103: Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyamoto and Naoki (newly cited reference), wherein Naoki discloses the added limitations: “"each respective holding groove is formed so as to hold each respective element body such that, when parts of two adjacent side faces of the respective element body are in contact with the respective holding groove, two side faces of the respective element body parallel to the two adjacent side faces project from the respective holding groove" as recited in claim 1.
Claims 2-13 are rejected at least by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2002326059A (cited in 05/15/2019 IDS) discloses a minute object inspection device, having each respective holding groove is formed so as to hold each respective element body such that, when parts of two adjacent side faces of the respective element body are in contact with the respective holding groove, two side faces of the respective element body parallel to the two adjacent side faces project from the respective holding groove (see figs.3-4) as cited in claim 1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761